COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00181-CV


In the Interest of P.L.G.M., a Child      §     From the 362nd District Court of

                                          §     Denton County (2011-40896-362)

                                          §     November 7, 2013

                                          §     Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for a new trial.

The trial court must commence a new trial no later than 180 days after the date

this court issues the mandate in this appeal.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM